Case 1:18-cv-24227-CMA Document 86 Entered on FLSD Docket 03/04/2019 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

  JASON MILLER,

       Plaintiff,

  v.                                                        1:18-CV-24227-CMA

  GIZMODO MEDIA GROUP, LLC, et al.,

     Defendants.
  ____________________________________

  DEFENDANT WILLIAM MENAKER’S EXPEDITED AND UNOPPOSED MOTION TO
     BE EXCUSED FROM THE MARCH 18, 2019 MEDIATION IN THIS MATTER

           Pursuant to Local Rules 7.1(d)(2) and 16.2(d)(4) & (e), Defendant William Menaker

  hereby moves on an expedited basis to be excused from the mediation currently scheduled in this

  matter for March 18, 2019 given his pending renewed motion to dismiss for lack of personal

  jurisdiction. In support of this expedited and unopposed motion, Menaker states as follows:

           1.       On November 7, 2018, the Court ordered all parties to “select a mediator in

  accordance with Local Rule 16.2; schedule a time, date and place for mediation; and jointly file a

  proposed order scheduling mediation.” Dkt. 19 at 1. On November 29, 2018, the Court issued

  an order scheduling a mediation conference to be held in Florida on March 18, 2019. Dkt. 29.

           2.       On December 6, 2018, Menaker moved to dismiss Count VI of Plaintiff’s First

  Amended Complaint for lack of personal jurisdiction under Fed. R. Civ. P. 12(b)(2) and failure

  to state a claim under Fed. R. Civ. P. 12(b)(6). Dkt. 30. Five days later, the Court ordered that

  Menaker’s motion to dismiss be held in abeyance pending jurisdictional discovery. Dkt. 40 at 1.

           3.       On January 23, 2019, Plaintiff and Menaker jointly notified the Court that

  jurisdictional discovery was complete. Dkt. 67. The Court ordered Menaker to re-file his

  motion to dismiss the next day, Dkt. 69, and Menaker duly filed a renewed motion, Dkt. 70.

                                                     1
Case 1:18-cv-24227-CMA Document 86 Entered on FLSD Docket 03/04/2019 Page 2 of 4



         4.      Plaintiff filed an opposition to Menaker’s renewed motion to dismiss on February

  7, 2019, Dkt. 72, and Menaker filed a reply in further support of his renewed motion on February

  14, 2019, Dkt. 82. Menaker’s renewed motion to dismiss therefore is fully briefed and submitted

  for decision by the Court.

         5.      As his renewed motion to dismiss remains pending, Menaker’s participation in the

  upcoming mediation could be considered a waiver of his argument as to personal jurisdiction.

  See, e.g., Appelbaum v. Rickenbacker Grp., Inc., 2013 WL 12121103, at *1 (S.D. Fla. Mar. 18,

  2013) (defendant waived personal jurisdiction argument in part by attending mediation); Perez v.

  Sandals Resorts Int’l, Ltd., 2015 WL 94223, at *6 (E.D.N.Y. Jan. 7, 2015) (same); cf. Richard v.

  U.S. Airways, Inc., 2011 WL 248446, at *2 (E.D. Pa. Jan. 26, 2011) (noting that “[i]mportantly,

  [defendant] also did not appear for [an] arbitration hearing” in finding no waiver by defendant).

         6.      Under these circumstances, there is good cause to excuse Menaker from the

  upcoming mediation and ensure that his jurisdictional arguments are preserved until the Court

  has the opportunity to rule on them. See, e.g., Blueskygreenland Envtl. Sols., LLC v. Georgas,

  2014 WL 12515259, at *2 (S.D. Fla. Feb. 25, 2014) (excusing from mediation defendant “as to

  which a motion to dismiss for lack of personal jurisdiction is pending”); Blueskygreenland Envtl.

  Sols., LLC v. Georgas, 2014 WL 1341277 (S.D. Fla. Apr. 4, 2014) (granting that defendant’s

  motion to dismiss for lack of personal jurisdiction).

         7.      Pursuant to Local Rule 16.2(d)(4), “Any civil action or claim referred to

  mediation pursuant to this rule may be exempt or withdrawn from mediation by the presiding

  Judge at any time, before or after reference, upon application of a party and/or determination for

  any reason that the case is not suitable for mediation.” Local Rule 16.2(e) similarly provides that

  the Court may excuse any party from participating in an otherwise-required mediation.



                                                   2
Case 1:18-cv-24227-CMA Document 86 Entered on FLSD Docket 03/04/2019 Page 3 of 4



         8.      No party would be prejudiced by Menaker’s excusal from the upcoming

  mediation. Menaker believes that the only proper resolution of the claim against him is its

  dismissal, whether voluntarily or by order of this Court. Moreover, if the Court were to deny

  Menaker’s renewed motion to dismiss, the issue of mediation could be readdressed at that time.

         9.      Pursuant to Local Rule 7.1(d)(2), Menaker respectfully requests that the Court

  rule on this expedited motion by March 8, 2019, because a substantial and nonrefundable deposit

  must be paid to the mediator by the following business day.

         10.     None of the other parties opposes the requested relief.

         For each and all of foregoing reasons, Menaker respectfully requests that the Court

  excuse him from attending and participating in the mediation currently scheduled for March 18,

  2019, and grant such other and further relief as the Court deems just and proper.

         Pursuant to Local Rule 7.1(a)(3), Menaker’s counsel hereby certifies counsel for all

  parties in this matter indicate that they do not oppose the relief requested in this motion.


       Dated: March 4, 2019                   Respectfully submitted,

                                              BALLARD SPAHR LLP

                                              /s/ Charles D. Tobin
                                              Charles D. Tobin (Fla. Bar No. 816345)
                                              Chad R. Bowman (admitted pro hac vice)
                                              Maxwell S. Mishkin (admitted pro hac vice)
                                              1909 K Street, NW, 12th Floor
                                              Washington, DC 20006
                                              Telephone: (202) 661-2200
                                              Fax: (202) 661-2299
                                              tobinc@ballardspahr.com
                                              bowmanchad@ballardspahr.com
                                              mishkinm@ballardspahr.com

                                              Counsel for Defendant William Menaker




                                                    3
Case 1:18-cv-24227-CMA Document 86 Entered on FLSD Docket 03/04/2019 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 4th day of March, 2019, I caused a true and correct copy of

  the foregoing to be electronically filed with the Clerk of the Court using CM/ECF. I also certify

  the foregoing document and the exhibit thereto are being served this day on all counsel of record

  in this case via transmission of Notice of Electronic Filing generated by CM/ECF.


                                                       /s/ Charles D. Tobin
                                                       Charles D. Tobin (Fla. Bar No. 816345)
Case 1:18-cv-24227-CMA Document 86-1 Entered on FLSD Docket 03/04/2019 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

   JASON MILLER,

         Plaintiff,

   v.                                                     1:18-CV-24227-CMA

   GIZMODO MEDIA GROUP, LLC, et al.,

      Defendants.
   ____________________________________

                                       [PROPOSED] ORDER

             THIS CAUSE came before the Court on Defendant William Menaker’s Expedited and

   Unopposed Motion to be Excused from the March 18, 2019 Mediation in this Matter. Pursuant

   to Local Rule 16.2, and for good cause shown, accordingly it is

             ORDERED AND ADJUDGED that Mr. Menaker is hereby excused from attending and

   participating in the mediation conference currently scheduled in this matter for March 18, 2019.

             DONE AND ORDERED in Miami, Florida, this _____day of ______________, 2019.




                                                _________________________________
                                                CECILIA M. ALTONAGA
                                                UNITED STATES DISTRICT JUDGE


   cc:       counsel of record
